DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-12, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theis et al. (WO 2013/003253—for simplicity, the US equivalent, US 2014/0102327, will be used for citations), in view of D’Hauwe (US 2008/0041249). 	Regarding claims 1 and 5, Theis et al. disclose “an apparatus (figures 1 and 2) comprising: 	a roll (item 32) being configured to be rotatable about an axis thereof (Figures 1 and 2), wherein the roll further comprises a sleeve on an outer surface of the roll (item 32’);  	one or more micro-contact printing stamps (item 40) on an outer surface of the sleeve, the one or more micro-contact printing stamps being arranged in a down-web direction on the circumference of the roll with a seam between each adjacent transverse edge of the one or more micro-contact printing stamps (since the stamps are mounted on a cylinder, there must inherently be a seam); and  	a web path (item 24) along which a web (item 22) is guided such that the web contacts the one or more micro-contact printing stamps along a transverse contacting line (see Figures 1 and 2) with a contact pressure less than 13.7 kPa (paragraphs 13 and 23) and the sleeve having a rotational moment of inertia less than 4,300 N-cm2 (paragraph 14) such that the web rotates the sleeve via the contact pressure (paragraphs 13 and 23).” 	Theis et al. fail to disclose “wherein when the transverse contacting line runs across the plurality of wave crests and wave troughs.” (emphasis added).  However, Examiner does not necessarily interpret this to be a requirement for the number of teeth to be more than one.  That is, when the number of teeth is set to be one, there will only be one trough, but the top portions of the “V” shape could be interpreted as being two separate crests, thus there will be “a plurality of wave crests and wave troughs.”  	Additionally, in the event that it cannot be said that only one tooth is included in the disclosure of D’Hauwe, Examiner notes that it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  See MPEP §2123.  Examiner notes that D’Hauwe generally teaches that straight seams are undesirable, that the main point is that the profile does not comprise any line sections running parallel to the axial direction of the sleeve or cylinder so that the risk of vibrations is reduced (paragraph 36), and that making the seams in a chevron pattern is advantageous (paragraph 32 and Figures 4 or 6).  Examiner asserts that one having ordinary skill in the art could easily envisage a scenario wherein only one tooth is used, and further asserts that one having ordinary skill in the art would expect that having only one “tooth” would still result in achieving the desired advantage of minimizing unwanted vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the seam of Theis et al. in the shape of one tooth in order to minimize unwanted vibrations.  Examiner notes that since this configuration would satisfy the notion that there should not be any line sections running parallel to the axial direction, one having ordinary skill in the art would certainly have had more than a reasonable expectation that having a configuration of only one tooth would reduce the risk of vibrations. 	Regarding the final limitation, D’Hauwe teaches that the gap should be very small, and may be 1 mm (paragraph 32).  Examiner asserts that with the number of teeth being only one, and with a seem of only 1 mm, given the normal dimensions of the system of Theis et al., the recited length ratio would be met.  Regardless, Examiner asserts that one having ordinary skill . 
 	Regarding claim 4, D’Hauwe further discloses “wherein the chevron shape has a depth D in the down-web direction, the seam has a width W in the down-web direction, and the ratio of D/W is no less than 1 (paragraph 32).” 	Regarding claim 7, Theis et al. further disclose “wherein the roll further comprises a core (item 36), and the sleeve is positioned over the core with the sleeve supported for rotation by a layer of air between the sleeve and the core (paragraphs 13 and 15).” 	Regarding claim 8, Theis et al. further disclose “wherein the sleeve is from 5 mils (0.127 mm) to 30 mils (0.762 mm) thick (paragraph 14).” 	Regarding claim 9, Theis et al. further disclose “wherein the web path comprises an entry roller (item 26) and a take-off roller (item 28), and a free span of the web between the entry roller and the take-off roller contacts the micro-printing stamp (see the configuration in figure 1).” 	Regarding claim 10, Theis et al. further disclose “wherein the free span is in contact with the outer surface of the roll over less than 25% of the circumference thereof (paragraph 23).” 	Regarding claim 11, Theis et al. further disclose “wherein the web path comprises a positioning roller (item 52), such that the web contacts the micro-contact stamp at a nip formed between the positioning roller and the roll (see the configuration in Figure 2).” 	Regarding the method of claims 12 and 15, operation of the modified apparatus of Theis et al., as addressed in claims 1 and 4 above, respectively, would clearly meet the claimed methods as recited.  	
Response to Arguments
Applicant's arguments filed 02/24/2022 have been fully considered but they are not persuasive.
Applicant blatantly incorrectly quotes D’Hauwe as saying “a plurality of [both] wave crests and wave troughs.”  D’Hauwe does not include “both” in paragraph 11, and to blatantly misquote D’Hauwe is misleading.  The fact that Applicant has to put the word “both” in the sentence supports the argument that the sentence does not require more than one of each.  If D’Hauwe wanted to include “both,” D’Hauwe could have.  Or, D’Hauwe could have said “a plurality of wave crests and a plurality of wave troughs.”  The fact that D’Hauwe did neither lends further credence to the open interpretation accepted by the Examiner.  
Applicant’s argument that D’Hauwe teaches away from only having one tooth is not persuasive.  It has been held that to teach away, a reference must state that it “should not” or “cannot” be used in combinations with another teaching.  Paragraph-Ordnance Manufacturing, Inc. v. SGS Importers International, Inc., 73 F.3d 1085, 1090 (Fed. Cir. 1995).  In this instance, while D’Hauwe gives examples and uses language which clearly show using multiple teeth, there is no teaching or suggestion in D’Hauwe that only one tooth should not or could not be used.  
Even if D’Hauwe were to be construed as teaching more than one tooth to be necessary (which Examiner does not agree is true), Examiner has set forth another motivation in the rejection which Applicant has not addressed.  Specifically:
Examiner notes that it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  See MPEP §2123.  Examiner notes that D’Hauwe generally teaches that straight seams are undesirable, that the main point is that the profile does not comprise any line sections running parallel to the axial direction of the sleeve or cylinder so that the risk of vibrations is reduced (paragraph 36), and that making the seams in a chevron pattern is advantageous (paragraph 32 and Figures 4 or 6).  Examiner asserts that one having ordinary skill in the art could easily envisage a scenario wherein only one tooth is used, and further asserts that one having ordinary skill in the art would expect that having only one “tooth” would still result in achieving the desired advantage of minimizing unwanted vibrations.  Therefore, at the time of the filing of the invention, it would have been obvious to one having ordinary skill in the art to make the seam of Theis et al. in the shape of one tooth in order to minimize unwanted vibrations.  Examiner notes that since this configuration would satisfy the notion that there should not be any line sections running parallel to the axial direction, one having ordinary skill in the art would certainly have had more than a reasonable expectation that having a configuration of only one tooth would reduce the risk of vibrations.
 	Therefore, Examiner has additionally set forth a reasoned motivation based upon what the broad disclosure of D’Hauwe would have reasonably suggested to one having ordinary skill in the art.  Applicant has not refuted the assertion that ‘one having ordinary skill in the art would expect that having only one “tooth” would still result in achieving the desired advantage of minimizing unwanted vibrations,’ and therefore, maintains that such motivation is valid.
Applicant’s argument that ‘there would be no reason to assume that the teaching of a wavy seam for an ink transfer rubber blanket to reduce roll vibration in a three-cylinder printing press with great pressure can be applied to a micro-contact printing stamp which requires “a relatively small contact force between the web and the stamp while printing to drive the roll” to avoid a collapse of the printing features on the micro-contact printing stamp’ grossly underestimates the skill of the ordinary artisan.  Examiner maintains that since the configuration of Theis et al. has a seam, and is similarly rotating with pressure, one having ordinary skill in the art would expect that there would be or could be problems from vibrations if the seam were to be parallel to the axial direction, and would want to apply the solution described by D’Hauwe to prevent unwanted vibrations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOSHUA D ZIMMERMAN/            Primary Examiner, Art Unit 2853